      Case 2:21-cv-00068-DWL Document 50 Filed 09/07/21 Page 1 of 5




 1
     TODD KIM
 2
     Assistant Attorney General
 3   United States Department of Justice
     Environment and Natural Resources Division
 4
 5   REUBEN S. SCHIFMAN
     TYLER M. ALEXANDER
 6   ERIKA NORMAN
 7   Trial Attorneys
     Natural Resources Section
 8   150 M St. NE, Third Floor
 9   Washington, D.C. 20002
     (202) 305-4224 (Schifman)
10   (202) 598-3314 (Alexander)
11   (202) 305-0475 (Norman)
     Reuben.Schifman@usdoj.gov
12   Erika.norman@usdoj.gov
13   Tyler.alexander@usdoj.gov

14   Attorneys for Federal Defendants
15                        THE UNITED STATES DISTRICT COURT
16                              DISTRICT OF ARIZONA
                                  PHOENIX DIVISION
17
18
     San Carlos Apache Tribe,                     NO. CV-21-00068-PHX-DWL
19
20                        Plaintiff.              JOINT STATUS REPORT

21          vs.
22   United States Forest Service, et al.,
23
                          Defendants.
24
25
26
27
28
         Case 2:21-cv-00068-DWL Document 50 Filed 09/07/21 Page 2 of 5




 1           Pursuant to this Court’s Order (ECF No. 47), Plaintiff and Federal Defendants
 2   submit the following Joint Status Report:1
 3   Background
 4           On January 15, 2021, the Forest Service published the Final Environmental Impact
 5   Statement (“FEIS”) and Draft Record of Decision (“DROD”) for the Resolution Copper
 6   Project and Land Exchange. On January 14, 2021, Plaintiff filed a Complaint (ECF No.
 7   1) challenging the legality of the FEIS and related Forest Service actions and omissions.
 8   Plaintiff also filed a Motion for Preliminary Injunction (ECF No. 29) to block the
 9   Exchange. Resolution Copper Mining, LLC (“Resolution”) intervened. Subsequently,
10   on March 1, 2021, the Forest Service informed Plaintiff, via email, that it was rescinding
11   the challenged FEIS and DROD. On March 3, 2021, the Federal Defendants filed Notice
12   of Superseding Agency Action and Opposition to Plaintiff’s Motion for a Preliminary
13   Injunction (ECF No. 36).
14           In that Notice, the Federal Defendants stated that the proposed Land Exchange
15   would not go forward “until the FEIS is re-published,” which would be “at least several
16   months” from now. Id. at 3. Plaintiff and the Federal Defendants then entered a Joint
17   Stipulation on March 8, 2021, obviating the need for a hearing on Plaintiff’s Injunction
18   Motion (ECF No. 40). Plaintiff then filed a Notice withdrawing its Motion for
19   Preliminary Injunction (ECF No. 41), which was acknowledged by this Court (ECF No.
20   42). Plaintiff and Federal Defendants then jointly requested that this case be stayed
21
     pending the Forest Service’s issuance of a future FEIS and DROD, which the Court
22
     granted. ECF Nos. 46-47. The Forest Service will provide at least 60 days’ notice to
23
     Plaintiff’s counsel and the public before any future FEIS and DROD for the subject Land
24
     Exchange and Project is issued. The Forest Service will also file such notice with this
25
26
     1
       Counsel for Resolution has stated to counsel for Plaintiff and Federal Defendants that
27   Resolution does not concede that Federal Defendants had authority under the NDAA to
28   rescind publication of the FEIS. Resolution does not join this Joint Status Report and
     takes no position on the Joint Status Report.

                                                  1
      Case 2:21-cv-00068-DWL Document 50 Filed 09/07/21 Page 3 of 5




 1   Court. The Court’s Order staying the case directs the Parties to submit a status report
 2   every twelve weeks to apprise the court of any developments.
 3   Federal Defendants’ Statement
 4          Federal Defendants rescinded the FEIS and DROD “in order to reinitiate
 5   consultation with Tribes and ensure impacts have been fully analyzed.” ECF No. 36 at 1.
 6   The agency has undertaken a significant effort over the last several months and has now
 7   completed its review of prior consultation efforts and developed a plan for reinitiating
 8   consultation. The agency expects to issue a formal communication to the Tribes and
 9   renew consultation in the upcoming weeks.
10          In accordance with the Court’s Order, Defendants will provide 60 days’ notice to
11   Plaintiff’s counsel, the public, and this Court before any future FEIS and DROD for the
12   subject Land Exchange and Project is issued. The Parties will provide another Joint
13   Status Report in twelve weeks.
14   Plaintiff’s Statement
15          The U.S. Department of Agriculture’s withdrawl of the notice of availability and
16   rescission of the Final Environmental Impact Statement and Draft Record of Decision
17   directed the Forest Service to “re-initiate tribal consultation.” ECF 36-2. This one page
18   order directed the “Tonto National Forest in Arizona [to] re-initiate tribal consultation”
19   and instructed the Forest Service to “take appropriate steps to re-initiate consultation[,]
20   [to] undertake this review and keep USDA informed of progress.” Id. The USDA
21   explained it was “taking this step to provide an opportunity for the agency to conduct a
22   thorough review based on significant input received from collaborators, partners, and the
23   public since these [withdrawn] documents were released.” Id.
24          The fact that the Federal Defendants have undertaken some internal review of their
25   prior consultation efforts for the last six months is simply not relevant to re-initiating any
26   tribal consultation. The simple fact is that to date the Federal Defendants have not re-
27   initiated consultation with the Plaintiff Tribe. The USDA March 1, 2021 directive did not
28   direct the Federal Defendants to undertake an internal review of their prior consultation

                                                   2
      Case 2:21-cv-00068-DWL Document 50 Filed 09/07/21 Page 4 of 5




 1   efforts or conduct some sort of after-action report on their insufficient consultation
 2   efforts. Only the Federal Defendants can explain why after six months they have failed
 3   to re-initiate tribal consultation as directed by the USDA on March 1, 2021.
 4          Plaintiff submits that an inquiry into the Federal Defendants’ failure to re-initiate
 5   tribal consultation may be appropriate.
 6          Submitted this 7th day of September, 2021,
 7                                       TODD KIM
                                         Assistant Attorney General
 8
                                         U.S. Department of Justice
 9                                       Environment & Natural Resources Division
10                                       /s/ Erika Norman
11                                       Reuben Schifman
                                         Tyler Alexander
12                                       Erika Norman
13                                       Trial Attorneys
                                         Natural Resources Section
14                                       150 M St. NE, Third Floor
15                                       Washington, D.C. 20002
                                         (202) 305-4224 (Schifman)
16                                       (202) 598-3314 (Alexander)
17                                       (202) 305-0475 (Norman)
                                         Reuben.Schifman@usdoj.gov
18                                       Tyler.alexander@usdoj.gov
                                         Erika.norman@usdoj.gov
19
20                                       Attorneys for Federal Defendants
21
                                         /s/ Alexander B. Ritchie
22                                       Alexander B. Ritchie (AZBN 019579)
                                          Attorney General
23                                        E-m: Alex.ritchie@scat-nsn.gov
24
                                         /s/ Justine Jimmie
25                                       Justine Jimmie (AZBN 019148)
26                                       Deputy Attorney General
                                         E-m: Justine.jimmie@scat-nsn.gov
27
28                                       /s/ Chase A. Velasquez
                                         Chase A. Velasquez (NMBN 148294)

                                                   3
     Case 2:21-cv-00068-DWL Document 50 Filed 09/07/21 Page 5 of 5




 1                              Assistant Attorney General (pro hac vice)
                                E-m: chase.velasquez@scat-nsn.gov
 2
                                San Carlos Apache Tribe
 3                              Department of Justice
                                Post Office Box 40
 4                              San Carlos, Arizona 85550
 5                              Tel. (928) 475-3344
 6                              Attorneys for Plaintiff
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          4
